EXHIBIT 10.33

 

 

AMENDMENT TO

 

CIVEO CORPORATION 2014 EQUITY PARTICIPATION PLAN

 

 

 

WHEREAS, CIVEO CORPORATION (the “Company”) has heretofore adopted and restated
the CIVEO CORPORATION 2014 EQUITY PARTICIPATION PLAN (effective May 20, 2014 and
as thereafter amended and restated as of May 12, 2016) (the “Plan”) for the
benefit of certain employees, directors and consultants of the Company and its
subsidiaries; and

 

 

WHEREAS, the Company desires to amend the Plan in certain respects;

 

 

NOW, THEREFORE, the Plan is amended as follows, effective as of January 1, 2017:

 

 

 

1.

Section 9.5 of the Plan shall be replaced in its entirety with the following:

 

 

“9.5     Tax Withholding. The Company and any of its Affiliates shall be
entitled to require payment in cash or deduction from other compensation payable
to each Optionee, Grantee or Restricted Shareholder of any sums required by
applicable tax law to be withheld with respect to the issuance, vesting or
exercise of any Option, SAR, Restricted Share, Deferred Share, Performance
Award, Dividend Equivalent or Share Payment. Subject to the timing requirements
of Section 5.3, the Committee may, in its discretion and in satisfaction of the
foregoing requirement, allow such Optionee, Grantee or Restricted Stockholder to
elect to have the Company withhold Common Shares otherwise issuable under such
or afterward (or allow the return of Common Shares) having a Fair Market Value
not to exceed the maximum individual statutory tax rate in the applicable
jurisdiction. The preceding sentence shall control over and supersede any
conflicting provisions respecting (i) tax withholding to meet minimum objectives
in award agreements for Options and Performance Awards and (ii) tax withholding
in general as to all other awards agreements granted under the Plan, regardless
of when granted.”

 

 

2.

As amended hereby, the Plan is specifically ratified and reaffirmed.

 